Citation Nr: 0609068	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  05-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to secondary service connection for a 
depressive disorder as related to the veteran's service 
connected duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.

The veteran's psychiatric disorder claim comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Department of Veterans Affairs' 
(VA) Regional Office (RO) in San Juan, Puerto Rico, that 
denied the benefits sought on appeal.  His depressive 
disorder claim comes before the Board on appeal from a 
September 2005 rating decision from the RO that also denied 
the benefits sought on appeal.

In the informal hearing presentation statement of March 2006, 
the veteran's representative expressed disagreement with the 
RO's rating decision of September 2005 concerning esophagitis 
and non-erosive gastritis.  As this disagreement was filed 
with the Board and not the RO, the issues have not been 
developed and the claims are not currently before the Board.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied 
service connection for the veteran's psychiatric disorder.

2.  The evidence received subsequent to the December 2002 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran engaged in combat with the enemy and 
currently has PTSD, which is related to his combat service.  

4.  The veteran's depressive disorder is not causally or 
etiologically related to the veteran's service connected 
duodenal ulcer disease.


CONCLUSIONS OF LAW

1. The RO's December 2002 decision that denied service 
connection for a psychiatric disorder is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2. New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder, 
including PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  The criteria for secondary service connection for a 
depressive disorder have not been met.  38 U.S.C.A. §§1110, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.310 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material evidence of PTSD

The veteran's claim for a psychiatric disorder was denied in 
a December 2002 rating decision.  At that time the RO found 
the veteran's disorder was not related to service.  The 
veteran was notified of the decision and of his appellate 
rights, but he did not appeal it.  That decision is now 
final.  38 U.S.C.A. §7105; 38 C.F.R. §20.1103.  In December 
2002 the RO reopened the veteran's but denied service 
connection.  In October 2004 the RO considered new and 
material evidence that had been submitted but again denied 
service connection for the veteran's psychiatric disorder.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record. "Material" evidence is evidence which relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the time of the December 2002 RO denial, VA 
examinations from June 2004 and August 2005 have been 
included in the record.  In the June 2004 examination, the 
veteran was found to have PTSD.  In arriving at this 
conclusion, the examiner thoroughly evaluated each criterion 
for the diagnosis.  The veteran's combat experience, and 
specifically his witnessing the deaths of civilians and 
soldiers, his receipt and exchange of fire, his encounter of 
mines and booby traps, his being ambushed, and his being 
stationed near enemy lines were identified as traumatic 
events the veteran experienced in service.  In the April 2005 
examination, however, it was found the veteran does not have 
PTSD.  No analysis of the PTSD criteria is included in the 
report and no stressors from the veteran's combat experience 
are noted.       

The VA examination reports are "new" because they were not 
previously submitted.  They are "material," because the June 
2004 report tends to show a positive relationship between the 
veteran's PTSD and his reported trauma in combat, and raises 
a reasonable possibility of substantiating the claim.  This 
new and material evidence also satisfies the three 
requirements for service connection.  Service connection for 
PTSD requires: (1) medical evidence establishing a diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor. 
The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether or not the veteran engaged in 
'combat with the enemy' as established by official records, 
including recognized military combat citations, or the 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat related, the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressors occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
'satisfactory,' i.e. credible, and 'consistent with the 
circumstances, conditions or hardships of service.' If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is 
insufficient to establish the incurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony. See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Cohen v. Brown,  10 Vet. App. 128, 142 (1993).

The veteran meets the initial element for service connection 
because the June 2004 examination diagnoses him with PTSD.  
The Board finds the June 2004 examination to carry greater 
probative value because of the thorough analysis the examiner 
gave to making the diagnosis.  The April 2005 examination 
failed to identify a single stressor.  Moreover, reasonable 
doubt is to be resolved in favor of the veteran.  38 C.F.R. § 
3.102.  Where one examination report is favorable to the 
veteran's claim and another is not, the veteran is entitled 
to the benefit of the doubt.       

Second, the Board finds the veteran engaged in combat with 
the enemy as established by his receipt of the Combat 
Infantryman Badge and his Infantry service reflected on his 
DD214 Form.  The Board accepts as conclusive the veteran's 
account of his traumatic combat experiences.  In his hearing 
testimony the veteran contends he witnessed the death of 
fellow soldier hit by mortar who had been standing at his 
side prior to the attack.  The veteran also was traumatized 
by witnessing dead bodies, burned bodies, and by finding 
human bones when digging in the ground to pitch his tent, all 
combat-related experiences.  The veteran's combat experience 
combined with these stressors satisfies the second 
requirement for service connection.  

Third, medical evidence of a nexus between his current PTSD 
and the combat experiences is provided in the June 2004 
examination, and this satisfies the final element of service 
connection.  For these reasons, service connection is 
established for PTSD.

Secondary Service Connection for Depressive Disorder

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies. There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The veteran satisfies the first of these requirements by way 
of the April 2005 examination that diagnoses him with a 
depressive disorder and a September 2005 examination 
confirming this diagnosis.  The second element is also 
satisfied because he has been service connected for duodenal 
ulcer disease since approximately June 1954.  The veteran's 
claim fails the third element however, because the September 
2005 examination found no connection between the two 
conditions.  For this reason, service connection is not 
established for the veteran's depressive disorder.

Notice and Assistance

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his 
claim.  The law requires that when a complete or 
substantially complete application for benefits is filed, VA 
must notify a claimant and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  Notice must inform a claimant of (1) 
any information and evidence not of record needed to 
substantiate the claim; (2) what information VA will seek to 
provide; and (3) what information the claimant is expected to 
provide.  VA must also ask the claimant to submit any 
pertinent evidence in his possession.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection for a depressive disorder.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Regarding the veteran's claim for PTSD, the RO will be 
responsible for addressing any notice defect with respect to 
the rating established and the effective date elements when 
it effectuates his award.  

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
have alleged any prejudice regarding the timing of the 
notification, nor has any been shown.  Also, the veteran's 
case was advanced on the docket, pursuant to his motion and 
the requirements of 38 C.F.R. § 20.900(c)(3) (2005).

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are of record and 
the RO has obtained all available post-service VA and private 
medical records identified by the veteran.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002); 
38 C.F.R. § 3.159.  


ORDER

Service connection for a psychiatric disorder, including 
PTSD, is granted.

Secondary service connection for a depressive disorder as 
related to the veteran's service connected duodenal ulcer 
disease, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


